
	
		II
		112th CONGRESS
		2d Session
		S. 2448
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on footwear for women
		  (other than house slippers, tennis shoes, basketball shoes, gym shoes, training
		  shoes and the like and other than work footwear), valued $15/pair or
		  higher.
	
	
		1.Footwear for women (other
			 than house slippers, tennis shoes, basketball shoes, gym shoes, training shoes
			 and the like and other than work footwear), valued $15/pair or higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear for women (other than house slippers, tennis shoes,
						basketball shoes, gym shoes, training shoes and the like and other than work
						footwear), valued $15/pair or higher (provided for in subheading
						6402.99.31)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
